Announcement by the President
Ladies and gentlemen, that brings me to the statement on Strasbourg. The Bureau considered the matter yesterday. Various repairs are still being carried out in Strasbourg. The Bureau adopted a unanimous decision yesterday evening - also at Mr Fazakas's suggestion - which we intend to publish now that the Conference of Presidents has been informed, as is the case: thus the September II part-session will take place here in Brussels as well.
(Applause)
I do not want your delight to be premature: we have found that there are several places in this building as well where the rain is coming in, and we are looking into that. We want to have the same safety standards here in Brussels as we have in Strasbourg, and I can assure you that safety will always be paramount.
As things stand at present, the final inspection by the experts will take place on 22 September. That allows enough time for a decision on the October part-session to be taken. I would like to wish you a safe and pleasant stay here in Brussels, and as lunchtime is approaching, let me also wish you bon appétit!